t c memo united_states tax_court barry e moore and deborah e moore petitioners v commissioner of internal revenue respondent docket no filed date in ps georgia residents purchased a second home vacation home also in georgia which the family used on weekends from mid-april to labor day for recreational purposes after ps changed their principal_residence in or the lengthened commute to vacation home made its continued use impractical and in they agreed to purchase another vacation home vacation home closer to their principal_residence in ps disposed of vacation home and acquired vacation home pursuant to a series of transactions intended to qualify as a tax- free like-kind_exchange of those properties under sec_1031 i r c prompted by the need for liquidity incident to their then-pending divorce ps were holding vacation home for sale at the time of trial ps and their children used both vacation homes exclusively for recreational purposes and ps never rented or offered to rent either vacation home to third parties one of ps’ motives in acquiring and holding each vacation home was the prospect of appreciation resulting in profit on the eventual sale of each property p wife pw acquired a 2-percent membership interest in a medical llc the llc upon formation of the llc in date in date incident to the date sale of all membership interests in the llc to a third party the three llc members executed a written_agreement describing transfers by dr j who held an 88-percent membership interest in the llc as of date of 10-percent membership interests to each of the other two llc members pw and dr m who previously held a 10-percent llc membership interest the agreement stated that it was effective as of date in and the llc made distributions to the three members consistent with a 68-20-12-percent apportionment of the llc profits among dr j dr m and pw respectively ps argue that dr j’s transfers of 10-percent membership interests to dr m and pw did not occur until date r argues that the date written_agreement formalized a prior oral agreement and that the effective date of those transfers was date pw received both a lump-sum cash payment and a promissory note in consideration of the date sale of her 12-percent llc membership interest on their return ps reported as long-term_capital_gain under the installment_method of accounting the lump-sum cash payment and the sum of the first five monthly payments due under the terms of the promissory note r argues that ps elected out of the installment_method with respect to the gain on the sale and that ps are required to report the full amount of that gain in held neither vacation home nor vacation home was held for investment therefore ps are not entitled to treat the disposal of the former and acquisition of the latter in as a tax-free like- kind exchange under sec_1031 sec_2 held further pw owned a 12-percent membership interest in the llc during the years in issue and held further ps did not elect out of the installment_method of accounting in connection with pw’s sale of her 12-percent llc membership interest vivian d hoard and patti m richards for petitioners michael l scheier and jennifer j morales for affected person united surgical partners international inc brenda m fitzgerald for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number by the petition petitioners assign error to respondent’s deficiency determination the parties have resolved certain issues the remaining issues for decision are whether petitioners’ purported exchange of vacation properties qualifies as a tax-free like-kind_exchange of properties under sec_1 those issues are issues settled or conceded pursuant to the parties’ stipulation of settled issues executed on date and issues that petitioners failed to pursue on brief which we treat as having been abandoned see 117_tc_117 n the issues that petitioners failed to pursue are whether petitioners are required to include in income for dollar_figure of interest and whether petitioner barry e moore is entitled to relief from tax_liability for either or as an innocent spouse the sec_1031 issue petitioner deborah e moore ms moore increased her membership interest in the surgery center of georgia llc the llc before the years in issue and as alleged by respondent or in date as alleged by petitioners the membership interest acquisition issue and petitioners are entitled to report ms moore’s gain on the sale of her membership interest in the llc under the installment_method in accordance with sec_453 the installment_method reporting issue the notice contains certain other adjustments that are purely computational their resolution solely depends upon our resolution of the issues remaining in dispute unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties also disagree regarding the application of sec_7491 to this case if applicable to a factual issue sec_7491 would cause the burden_of_proof on that issue to shift from petitioners to respondent see rule a we need not decide whether sec_7491 applies herein because we resolve all factual issues upon a preponderance_of_the_evidence therefore resolution of the issues in this case does not depend upon which party bears the burden_of_proof see 124_tc_95 see also 394_f3d_1030 8th cir affg tcmemo_2003_212 89_fedappx_656 9th cir affg tcmemo_2002_276 667_f2d_551 n 1st cir affg tcmemo_1980_321 petitioners’ challenge to respondent’s briefs on the basis of rule b time for filing briefs petitioners argue that we must disregard respondent’s opening brief because respondent filed that brief day late and did not move before the due_date for an extension of time to file petitioners also argue that because respondent failed to file an opening brief and did not seek leave of the court to file a reply brief he is not permitted to file a reply brief see rule b petitioners argue that respondent should have filed his opening brief no later than date the last day of the 60-day period allotted by the court for such filings at the conclusion of the trial on date even though the trial transcript furnished to the parties records both the trial clerk and the court as stating that due_date to be date the date upon which respondent’s opening brief was actually filed because the court identified a due_date one day after the close of the 60-day period allocated by the court for the filing of opening briefs the court must accept some responsibility for the tardiness if any in respondent’s filing of his opening brief moreover day is negligible and we do not believe that it prejudiced petitioners in preparing their answering brief in fact petitioners do not allege that they were so prejudiced they allege only that we must strike and disregard respondent’s brief pursuant to rule under the circumstances we find it inappropriate to disregard or strike respondent’s opening or reply brief and we decline to do so findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference at the time the petition was filed petitioner barry e moore mr moore resided in elberton georgia and ms moore resided in marietta georgia the sec_1031 issue background on date petitioners purchased two contiguous parcels of lakefront real_property along with a mobile home located on one of those parcels on clark hill lake in lincoln county georgia the clark hill property on date petitioners entered into a purchase and sale agreement wherein they agreed to purchase improved lakefront property in forsyth county georgia the lake lanier property thereafter during petitioners were involved in a series of transactions whereby they purported to assign a 25-percent interest in the purchase and sale agreement to an escrow agent join with the escrow agent in purchasing the lake lanier property percent acquired by petitioners percent by the escrow agent and after buyers for the clark hill property had been found through an intermediary exchange the clark hill property for the escrow agent’s 25-percent interest in the lake lanier property in a transaction intended to qualify as a deferred_like-kind_exchange satisfying the requirements of sec_1031 and sec_1_1031_k_-1 income_tax regs respondent denies the authenticity of much of petitioners’ supporting documentation and alleges that the escrow agent was in substance acting as petitioners’ agent in acquiring a 25-percent interest in the lake lanier property so that petitioners already owned that property before the purported like-kind_exchange ie there was no exchange of like-kind properties and petitioners otherwise failed to satisfy the requirements of sec_1031 and the regulations thereunder for a deferred_like-kind_exchange in order for petitioners to prevail on the sec_1031 issue the evidence must show that the clark hill and lake lanier properties were of like_kind a matter not in dispute petitioners held both properties for investment and they disposed of the former and acquired the latter in a manner that satisfied the requirements of sec_1031 and the regulations thereunder for a deferred_like-kind_exchange petitioners do not claim that either property satisfied the alternative definition of qualified like-kind_property property held for productive use in a trade_or_business sec_1031 because we find that petitioners held neither property for investment we make no findings_of_fact relating to the sufficiency of petitioners’ attempt to satisfy the other requirements for a deferred_like-kind_exchange petitioners’ purchase and use of the properties the clark hill property petitioners’ decision to purchase the clark hill property was motivated in part by their familiarity with the area both having grown up in the vicinity of clark hill lake in addition both their families owned property on or near clark hill and mr moore’s father advised them that property on clark hill lake had appreciated and would continue to appreciate petitioners’ decision to invest in real_estate rather than in intangibles such as stocks or bonds was influenced by a prior bad experience with a financial adviser who had stolen their money when in they purchased the clark hill property petitioners’ primary residence was in norcross georgia an approximately 3-hour drive from the clark hill property in or petitioners changed their primary residence to marietta georgia the drive from the marietta residence to the clark hill property normally took between and hours as a result we need not rule on respondent’s objections to various documents petitioners offered beginning in late march of each year during which they owned the clark hill property mr moore would spend a couple of weekends there getting it ready for the summer months then beginning in mid to late april petitioners’ family would visit the property two and sometimes three weekends a month until labor day when mr moore closed the property for the winter between labor day and the following march mr moore would occasionally visit the property to rake leaves and perform other caretaker functions the mobile home located on the property was a double-wide mobile home during their tenure petitioners built a deck around it built a screened-in porch on top of a portion of the deck and installed a satellite television receiver a new television and a vhs recorder they also replaced the roof and repainted the home two or three times they installed a new washer and dryer and replaced some of the furniture bedroom seats and beds that had come with the home they kept a pontoon boat on clark hill lake and improved the dock they had in the lake to conform to the u s army corps of engineers electrical requirements during their summer stays at the clark hill property petitioners and their children used the property for various recreational purposes including relaxing on the dock boating and fishing until they decided to acquire the lake lanier property in late petitioners had never advertised the clark hill property for sale although they had been offered money for it also petitioners never rented or attempted to rent the property to others on their federal_income_tax returns petitioners listed deductions for home mortgage interest they did not list on those returns any deduction for investment_interest nor did they deduct any maintenance or other expenses associated with the clark hill property the lake lanier property reasons for purchase after petitioners changed their principal_residence from norcross to marietta georgia the length of the drive to the clark hill property coupled with their children’s increased weekend activities in particular their son’s participation in weekend sports made it inconvenient for the family to spend weekends at the property as a result they used that property less frequently and during the years before their disposition of it they may have visited the property a total of three times during that period it became a chore for mr moore just to maintain the property with the result that it became rundown and had to be either renovated or disposed of beginning in late or early the foregoing problems associated with the clark hill property caused petitioners to investigate properties on lake lanier which is much closer to what was at the time petitioners’ marietta georgia residence petitioners felt that a house on lake lanier would be of more use to them than the clark hill property petitioners also believed that property on lake lanier would appreciate more rapidly than the clark hill property because it was closer to the metropolitan atlanta area petitioners acquired the lake lanier property in date use of the property the lake lanier property consisted of a greater than acre tract of land the largest double slip dock allowable on the lake complete with two lifts and a house that had five screened-in porches overlooking the lake a full party deck a covered veranda a great room with a stone fireplace five bedrooms and bathrooms at the time of purchase the house was partially furnished and after purchase petitioners completed the furnishing themselves they installed a satellite tv system and a vhs recorder and before their second summer at the property they purchased a motorboat with room for six to eight passengers petitioners and their children engaged in essentially the same activities at the lake lanier property as they had at the clark hill property they visited the property two weekends per month beginning in mid-march depending on the weather and ending around labor day in addition the family might visit the property once or twice each winter and mr moore and his son would fish off the dock one saturday night each month during the fall during the summer months petitioners occasionally entertained visitors at the house mr moore’s maintenance activities at the lake lanier property were similar to but less frequent than his maintenance activities at the clark hill property the mortgage_lender in connection with petitioners’ purchase of the lake lanier property was southtrust bank n a southtrust bank on their federal_income_tax returns petitioners claimed deductions for home mortgage and investment_interest paid to southtrust bank as follows year home mortgage interest investment_interest dollar_figure big_number big_number dollar_figure big_number -- as in the case of the clark hill property petitioners did not list on their returns any deductions for maintenance or other expenses associated with the lake lanier property in its credit offering report assessing the risk of various loans to ms moore including the loan to purchase the lake lanier property that property which was to serve as security for those loans is consistently referred to as a second residence also as in the case of the clark hill property petitioners never rented or attempted to rent the lake lanier property and they never offered it for sale until forced to do so by the need for liquidity in connection with the division of their assets incident to their divorce both the sale and the divorce were still pending at the time of the trial the membership interest acquisition issue the llc operating_agreement the llc was organized in the state of georgia on date and as of that date the operating_agreement of the surgery center of georgia the llc operating_agreement or the agreement became effective pursuant to the agreement the initial members of the llc and their initial membership interests were as follows member percent interest laser centers of america inc stephen n joffe m d barry mckernan m d hugh mcleod m d deborah moore at that time dr joffe was the ceo and sole shareholder of laser centers of america inc which was designated the manager of the llc on a day-to-day operational basis however ms moore managed the llc article of the llc operating_agreement governs allocations and distributions section entitled interim distributions provides in pertinent part as follows to the extent cash in excess of current and anticipated needs exists the members may make distributions to the members in accordance with their membership interests such distributions shall be in cash or property which need not be distributed proportionately or partly in both as determined by the manager article of the agreement is entitled disposition of membership interests section provides no membership interest of the llc shall be disposed except as hereinafter provided in this article section governing voluntary dispositions of membership interests provides in pertinent part any member who desires voluntarily to dispose_of the membership interest owned by him in the llc shall give the manager written notice of his intent and the terms of such proposed disposition section gives the llc an overall 90-day right_of_first_refusal to purchase or to designate a purchaser for the selling member’s interest at a designated purchase_price section provides that the closing of a sale of a membership interest must occur no later earlier than days after the giving of written notice of the sale required in section section states any attempted disposition of a membership interest or any part thereof not in compliance with article is null and void ab initio dr joffe’s purchases of additional interests in the llc on date laser centers of america inc sold its 45-percent membership interest in the llc to dr joffe and on date dr mcleod sold his 8-percent membership interest in the llc to him as a result as of date dr joffe owned percent dr mckernan owned percent and ms moore owned percent of the llc the moore letter the joffe memorandum in a handwritten letter dated date to james p kelly mr kelly counsel to the llc during ms moore listed percentage distributions including an 8-percent share for herself should the llc be sold or distributions be made in that letter the moore letter ms moore further noted deborah moore ha sec_2 originally already also the agreement for the above percentages in no way interferes with the original llc percentages in substantial part the moore letter states date james p kelly galleria pkwy suite atlanta ga continued sometime between july and late date dr joffe executed a handwritten undated memorandum the joffe memorandum to ms moore in which he states this is to confirm that debbie moore will receive ten percent of the net_proceeds of the sale of the llc the kelly correspondence during mr kelly sent three letters the kelly correspondence to ms moore in her capacity as the de_facto manager of the llc in the first letter dated date mr kelly advised ms moore that the llc could lawfully issue of its stock to you under the safe_harbor for reasonable_compensation to continued jim i spoke with dr joffe and here are the distributions for the surgery center of georgia llc should the center be sold or distributions be made these are of net profit j barry mckernan -- j k champion -- robert s cowles -- deborah moore -- ronald van tuyl -- william s armstrong -- rick hawkins -- j barry mckernan has originally already in the surgery center of ga and deborah moore ha sec_2 originally already also the agreement for the above percentages in no way interferes with the original llc percentages call for questions thanks deborah moore employees the letter also describes the formal requirements needed to effect such an issuance of shares the other two letters both dated date concern the potential application of medicare antikickback laws to proposed physician acquisitions of stock in the llc in one of those letters mr kelly states his understanding that the llc currently is owned by dr joffe dr mckernan and ms moore the southtrust bank credit offering report and the dollar_figure revolving note in connection with a dollar_figure loan to the llc evidenced by a dollar_figure revolving note dated date southtrust bank prepared a credit offering report the southtrust bank credit report which states the llc was started according to the tax_return on during two members of the llc sold their interests to dr joffe who now own sec_88 that portion of the southtrust bank credit report is date-stamped dec-01-98 in another portion of the southtrust bank credit report entitled collateral the word unsecured appears the word unsecured is also typed on the revolving note in the section of the printed form dealing with security agreements the llc returns the initial short_year return form_1065 u s partnership return of income filed by the llc for reflects the sales by laser centers of america inc of its 45-percent ownership_interest and by dr mcleod of his 8-percent ownership_interest in the llc to dr joffe the sales are reflected in footnotes to the schedules k-1 partner’s share of income credits deductions etc prepared for drs joffe and mcleod and for laser centers of america inc the returns filed by the llc for include schedules k-1 for drs joffe and mckernan and for ms moore collectively the llc members which reflect percentage profit and loss sharing and capital ownership interests for them of and percent respectively the llc’s final return for its short_year ending date reflects those same percentage interests for the llc members at the beginning of the year and a zero- percent interest for each at yearend the llc’s and returns reflect no distributions to the llc members the llc returns reflect distributions to the llc members in the following amounts and percentages of total distributions member amount of total amount of total amount of total dr joffe dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dr mckernan big_number dollar_figure big_number dollar_figure big_number ms moore big_number dollar_figure big_number dollar_figure big_number sale of the llc membership interests on or about date the llc the llc members and surgicoe corp surgicoe entered into a membership interest as discussed infra the llc members sold their interests in the llc effective date purchase agreement the surgicoe purchase agreement pursuant to which the llc members agreed to sell their membership interests in the llc to surgicoe for a total of dollar_figure subject_to certain adjustments at closing after those adjustments the total purchase_price was reduced to dollar_figure the surgicoe purchase agreement provides that t he purchase_price shall be allocated as set forth in schedule the record contains two such schedules the first presumably attached to the agreement provides consideration to be allocated among sellers as provided in a closing statement to be executed by sellers at closing the second presumably executed sometime between the dates of the surgicoe purchase agreement and the closing allocates the total purchase_price among the llc members on the following percentage basis percent to dr joffe percent to dr mckernan and percent to ms moore the distribution of the final adjusted purchase_price was as follows member amount of total dr joffe dr mckernan ms moore dollar_figure dollar_figure dollar_figure surgicoe’s purchase of ms moore’s interest in the llc consisted of ms moore’s receipt from surgicoe of dollar_figure in cash llc debt relief apportioned to ms moore of dollar_figure and a promissory note dated date in the sum of dollar_figure also on that date ms moore executed a certificate of limited_liability_company interest in the surgery center of georgia llc in which she certifies to her ownership of a limited_liability_company interest in the llc and an irrevocable member interest power pursuant to which she states that she does hereby sell to surgicoe a interest as a member in the llc and appoints a named attorney to transfer that interest on the llc’s books assignment and assumption_agreement in in connection with and sometime before the date closing of the sale of the llc membership interests to surgicoe drs joffe and mckernan and ms moore executed an assignment and assumption_agreement made and entered into and effective as of the 1st day of january the assignment and assumption_agreement or sometimes just the agreement whereby dr joffe in consideration of the continued services of dr mckernan and ms moore and other good and valuable consideration transferred a 10-percent membership interest in the llc to dr mckernan and a 10-percent membership interest in the llc to ms moore the last sentence of the agreement just before the signatures of drs joffe and mckernan and ms moore reads in witness whereof the parties have executed this agreement under seal to be effective as of the date date first above written the agreement states that it is a georgia contract and shall be governed by and construed in accordance with georgia law dr joffe on behalf of himself as manager of the llc and on behalf of the llc executed a waiver of notice and right to purchase which is attached to the assignment and assumption_agreement whereby he specifically waived the right to receive notice pursuant to section of the llc operating_agreement of his membership interest dispositions and the llc’s rights pursuant to section of the llc operating_agreement either to purchase dr joffe’s 10-percent membership interests transferred to dr mckernan and ms moore or to identify another purchaser thereof the installment_method reporting issue as noted supra part of the consideration ms moore received for the sale of a 12-percent interest in the llc to surgicoe consisted of a promissory note in the sum of dollar_figure that note provided for consecutive monthly payments of combined principal and interest of dollar_figure beginning date and ending date on their return schedule d capital_gains_and_losses petitioners reported as long-term_capital_gain dollar_figure from the date sale of partnership_interest and note payments in the sum of dollar_figure opinion i the sec_1031 issue a analysis as noted supra the issue before us is whether petitioners held the clark hill and lake lanier properties for investment that depends on their intent or purpose in holding the properties determined as of the time of the exchange e g 81_tc_782 affd 760_f2d_1039 9th cir petitioners point to their interest in the appreciation potential of the clark hill and lake lanier properties both before and after acquisition and argue if investment intent is one motive for holding property it is held for investment for purposes of sec_1031 petitioners’ argument if carried to its logical extreme is that the existence of any investment motive in holding a personal_residence no matter how minor a factor in the overall decision to acquire and hold or simply to hold the property before its inclusion in an exchange of properties will render it property_held_for_investment with any gain on the exchange eligible for nonrecognition treatment under sec_1031 petitioners are mistaken it is a taxpayer’s primary purpose in holding the properties that counts montgomery v commissioner tcmemo_1997_279 sec_1031 requires that both the property transferred and the property received in a like-kind_exchange be held primarily for productive use in a trade_or_business or for investment affd in part and revd in part on another issue without published opinion 300_f3d_866 10th cir indeed in 602_f2d_1341 9th cir the u s court_of_appeals for the ninth circuit recognized the longstanding rule that the exclusive use of property by the owner as his residence contradicts any claim by him that the property is held for investment the court applied the rule specifically to sec_1031 exchanges the court said it has long been the rule that use of property solely as a personal_residence is antithetical to its being held for investment losses on the sale_or_exchange of such property cannot be deducted for this reason despite the general_rule that losses from transactions involving investment properties are deductible a similar rule must obtain in construing the term held for investment in sec_1031 id citations omitted this and other courts have reached the same conclusion in the context of deciding whether expenses_incurred with respect to a personal_residence are deductible under sec_212 as expenses paid_or_incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income property_held_for_investment is property_held_for_the_production_of_income within the meaning of sec_212 see 54_tc_1298 an expense deduction is justified under sec_212 only if the property to which it relates is ‘held for investment ’ ie for the production_of_income sec_1_212-1 income_tax regs thus both sec_1031 and sec_212 involve the same factual inquiry whether the property in question was held for investment as a preliminary matter we accept as a fact that petitioners hoped that both the clark hill and lake lanier properties would appreciate however the mere hope or expectation that property may be sold at a gain cannot establish an investment intent if the taxpayer uses the property as a residence see 66_tc_312 if the anticipation of eventually selling the house at a profit were in itself sufficient to establish that the property was held with a profit-making intent rare indeed would be the homeowner who purchased a home several years ago who could not make the same claim moreover a taxpayer cannot escape the residential status of property merely by moving out in newcombe v commissioner supra the taxpayers listed their former residence for sale on or about the day they moved out date they sold the property at a loss on date the issue in newcombe relevant to this case was whether during the property was held_for_the_production_of_income ie for investment so as to entitle the taxpayers to deductions for maintenance_expenses under sec_212 in denying those deductions we stated the taxpayer must be seeking to realize a profit representing postconversion appreciation in the market_value of the property clearly where the profit represents only the appreciation which took place during the period of occupancy as a personal_residence it cannot be said that the property was held_for_the_production_of_income id pincite we added the placing of the property on the market for immediate sale at or shortly after its abandonment as a residence will ordinarily be strong evidence that a taxpayer is not holding the property for postconversion appreciation in value iddollar_figure this court has frequently applied the reasoning of one or both of jasionowski and newcombe in rejecting taxpayer arguments that because a second or vacation home was held for appreciation ie investment the taxpayer was entitled to a deduction under sec_212 for expenses_incurred to maintain or improve the property see eg ray v commissioner tcmemo_1989_628 houle v commissioner tcmemo_1985_389 gettler v commissioner tcmemo_1975_87 in both ray and houle we denied the deductions on the ground that the taxpayers treated in a concurring opinion judge forrester observed the time when the conversion occurred is obviously the key and any appreciation prior thereto would not have grown while the property was being held for investment but while the property was being held as taxpayers’ personal_residence 54_tc_1298 forrester j concurring the houses as a second home ray or second residence houle in gettler we denied the deductions concluding that the primary purpose in both acquiring the house and holding on to it was to use it as a vacation home the cited cases stand for the proposition that the holding of a primary or secondary eg vacation residence motivated in part by an expectation that the property will appreciate in value is insufficient to justify the classification of that property as property_held_for_investment under sec_212 and by analogy sec_1031 moreover putting aside petitioners’ expectations that both the clark hill and lake lanier properties would appreciate in value there is no convincing evidence that the properties were held_for_the_production_of_income and there is convincing evidence that petitioners and their families used the properties as vacation retreats petitioners made neither the clark hill nor lake lanier property available for rent nor is there any evidence that petitioners held either property primarily for sale at a profit they did not offer the clark hill property for sale until late when they decided to acquire the more accessible lake lanier property thereafter the clark hill property was held for immediate sale not for investment see newcombe v commissioner supra pincite they did not offer the lake lanier property for sale until required to do so by the need for liquidity incident to their divorce while it is true that mr moore spent considerable time fixing up and maintaining both properties and petitioners made substantial improvements at the clark hill property those actions are consistent with enjoying the properties as vacation homes petitioners did not hold the clark hill property out for rent or sale yet they added a deck and screened-in porch installed a satellite television receiver and purchased a television a vhs recorder and a new washer and dryer for their use at the property they replaced furniture and kept a boat on the lake which they used for boating and fishing petitioners added similar electronic equipment to the lake lanier house that house was of some substance containing five bedrooms and having among other amenities five screened-in porches overlooking the lake a double slip dock a great room with a stone fireplace and a full party deck surely that house represented a substantial portion of the purchase_price of the lake lanier property yet petitioners made no effort to recover any portion of that investment by renting the house out indeed they did not even offer it for rent petitioners would have us believe that they used the house only as a caretaker’s cottage while awaiting the expected appreciation in the value of the property as a whole while awaiting that event however they purchased a to 8-passenger motorboat to pass the time on the lake also inconsistent with their claim that they held the two properties for investment is their failure to claim any_tax deductions for maintenance_expenses or depreciation connected with the properties also on their tax returns they treated all of their interest deductions for and most of those deductions for as home mortgage interest rather than as investment_interest in short the evidence overwhelmingly demonstrates that petitioners’ primary purpose in acquiring and holding both the clark hill and lake lanier properties was to enjoy the use of those properties as vacation homes ie as secondary personal residences that conclusion is buttressed by mr moore’s testimony that after petitioners’ regular weekend use of the clark hill property ceased during the last years of their ownership they allowed it to become run down so that it needed to be looked after or disposed of that lack of upkeep is inconsistent with a professed intention to protect their investment in and maximize their profit on the sale of the property but consistent with an attitude that continued upkeep and maintenance were warranted only in connection with petitioners’ regular personal_use of the property the caselaw upon which petitioners principally rely is inapposite in vandeyacht v commissioner tcmemo_1994_148 we sustained the taxpayers’ deductions for expenses associated with two oceanfront recreational properties in that case however the taxpayers never occupied the properties a condominium and a house nor used them for personal purposes and although the taxpayers’ children and friends stayed in both properties they paid fair market rent to the taxpayers in hambleton v commissioner tcmemo_1982_234 we denied deductions for expenses relating to farming activities on a acre tract of farmland because we found that the taxpayers lacked the requisite profit_motive under sec_183 we found however although the taxpayers used approximately one acre surrounding the house for personal_use the taxpayers’ principal motivation in purchasing the acre farm was to realize a profit through appreciation in the value of the land we denied the deductions only because the taxpayers were unable to explain how any of the expenses were ordinary and necessary to the holding of the property as an investment the taxpayers’ circumstances in hambleton are readily distinguishable from petitioners’ circumstances wherein the properties in question are not obviously divisible into residential and nonresidential portions and as far as we can tell were used entirely and exclusively as weekend vacation retreats lastly neither 184_f3d_536 6th cir revg vacating and remanding tcmemo_1997_401 nor frazier v commissioner tcmemo_1985_61 addresses the issue of whether a personal_residence that the taxpayers use exclusively for recreational purposes can constitute property_held_for_investment rather the issue in both cases decided in the taxpayers’ favor was whether incidental recreational or residential use by the taxpayers or family members of property primarily used by the taxpayers for commercial farming or fishing or whether the personal enjoyment they derived from those primary usage activities negated the taxpayers’ profit_motive for engaging in those activities b conclusion neither the clark hill nor lake lanier property constituted property_held_for_investment for purposes of sec_1031 therefore petitioners’ disposition of the former and acquisition of the latter did not qualify as a tax-free like-kind_exchange of properties under sec_1031 ii the membership interest acquisition issue a introduction our resolution of this issue will determine whether petitioners are required to report as ms moore’s distributable share percent of the llc’s income for the years in issue as alleged by petitioners or percent of that income as alleged by respondent b petitioners’ position petitioners acknowledge that dr joffe transferred a percent membership interest in the llc to ms moore which together with his transfer of another 10-percent interest to dr mckernan reduced his percentage membership interest in the llc from to percent and increased ms moore’s percentage membership interest from to percent petitioners argue however that those transfers occurred in date upon the execution of the assignment and assumption_agreement petitioners also argue that the distributions from the llc to its members in amounts either precisely or closely reflecting a 68-20-12-percent profit split among dr joffe dr mckernan and ms moore respectively referred to by petitioners’ counsel on brief as disproportionate distributions did not reflect a shift in the membership interests among those three individuals before date but instead reflected an informal agreement among them that dr mckernan and ms moore should be compensated by those distributions for_the_use_of llc profits and the pledge of llc assets to discharge dr joffe’s debt to the creditors of his failed surgery center in cincinnati ohio in effect petitioners argue that to the extent the distributions to ms moore and dr mckernan exceeded percent and percent respectively of the llc’s current and accumulated_profits they represented a return_of_capital in support of their position petitioners rely primarily upon the moore letter which speaks of distribution percentages and not shares of income the joffe memorandum confirming his agreement to give ms moore of the net_proceeds upon the sale of the llc but petitioners argue not an additional 10-percent share of annual income the fact that the schedules k-1 attached to the llc partnership returns all state that the three members share llc profits and losses in a ratio of percent for dr joffe percent for dr mckernan and percent for ms moore the kelly correspondence in which mr kelly expressed his understanding presumably obtained from the moore letter and perhaps from other conversations or communications with ms moore that the foregoing 88-10-2-percent llc ownership split was still in effect the llc members’ failure to satisfy the requirements of the llc operating_agreement governing dispositions of membership interests and the southtrust bank credit report which petitioners allege indicates that as late as date southtrust bank believed that dr joffe still owned percent of the llc petitioners state the documentary_evidence of the bank loan confirms that dr joffe pledged hi sec_88 percent membership interest to southtrust bank in date the date of the loan over two years after respondent claims he transferred of that interest to ms moore petitioners view the language in the assignment and assumption_agreement creating an effective date as of date the effective date provision as an improper and ineffective backdating of that agreement or alternatively as a draftsman’s error that can be reformed under georgia law ie as a mutual mistake correctable by the introduction of parol evidence c respondent’s position respondent argues that the assignment and assumption_agreement was the means of formalizing dr joffe’s transfer of 10-percent membership interests in the llc to dr mckernan and ms moore effective date and that f rom that time forward the division of ownership among the llc members wa sec_68 percent for dr joffe percent for dr mckernan and percent for ms moore in support of his position respondent argues that the cash distributions to those three individuals in the approximate ratio of demonstrates that the llc made its cash distributions based upon the members’ interests as modified in respondent also seeks to refute all of petitioners’ attacks on the effective date provision he acknowledges the failure to follow the procedural requirements set forth in the llc operating_agreement for transfers of membership interests but he points out that those requirements were specifically waived by dr joffe as manager of the llc and by the parties to the assignment and assumption_agreement by their entering into that agreement an action that amounted to their consent to the waiver of those requirements he argues that the assignment and assumption_agreement was not backdated ie it was not a document attempting to change the past or to misrepresent the past but rather was created to formalize informal transactions that had occurred in the past he also argues that the effective date provision is not an example of mutual mistake that would otherwise permit petitioners to introduce parol evidence to establish the actual effective date of dr joffe’s transfer of a 10-percent interest in the llc to ms moore and he argues that the llc’s increased distributions to dr mckernan and ms moore were not simply a monetary quid pro quo for_the_use_of llc assets as collateral for the discharge of dr joffe’s bank debt related to his failed cincinnati surgery center rather he argues that those distributions corroborated a prior increase in the llc membership interests of those individuals d analysi sec_1 introduction although each party can point to evidence supporting that party’s view regarding the date upon which ms moore’s membership interest in the llc increased from percent to percent we find that a preponderance_of_the_evidence supports respondent’s view that ms moore owned a 12-percent membership interest in the llc during the years in issue and the assignment and assumption_agreement the assignment and assumption_agreement does not set forth an execution date rather it states that it is made and entered into and effective as of the 1st day of january by and among the llc members petitioners argue that the execution date of the agreement alleged by petitioners without dispute by respondent to be sometime during date when the agreement was entered into in connection with the closing of the sale of the membership interests in the llc to surgicoe is its effective date they cite georgia caselaw which permits the introduction of parol evidence to establish the actual date of execution and they rely upon both georgia statutory law and caselaw which permit equitable reformation of a contract in order to conform with the true intent of the parties where there has been a mutual mistake in the drafting of the contract respondent disputes the applicability of both lines of authority a enforceability of the effective date provision governing principles of georgia law as noted supra the assignment and assumption_agreement specifically states that it is to be governed by and construed in accordance with georgia law under georgia law it is clear that the parties to a contract can give the contract retroactive effect see am cyanamid co v ring s e 2d ga in that case the supreme court of georgia was called upon to determine the effective date of a contract executed by the parties sometime after date the first sentence of which read this contract entered into as of date and the last sentence of which read in witness whereof the parties hereto have executed this contract as of the day and year first above written on the basis of those two sentences which are virtually identical both in language and in contract placement to the corresponding sentences in the assignment and assumption_agreement the court held that the effective date of the contract was date in reaching that conclusion the court observed that the effective date of a contract is not the date of execution where the contract expressly states that its terms are to take effect at an earlier date id pincite see also goldstein v ipswich hosiery co s e 2d ga ct app it is elemental that contracting parties may agree to give retroactive effect between themselves to their contracts as they may see fit williston on contracts sec 4th ed it seems clear that where the parties themselves agree that a contract between them should be given effect as of a specified date absent the intervention of third party rights there is no sound reason why that agreement should not be given effect williston cites both am cyanamid and goldstein as the embodiment of georgia precedent in support of the quoted statement petitioners attempt to discredit the effective date language of the agreement alleging that it is inconsistent with dr joffe’s and ms moore’s actions during which they argue demonstrate an intent to transfer a 10-percent membership interest in the llc from dr joffe to ms moore no earlier than date under georgia law however where the terms of a written contract are clear and unambiguous the court will look to the contract alone to find the intention of the parties health serv ctrs inc v boddy s e 2d ga the effective date provision is not a prohibited backdating of the assignment and assumption_agreement we do not view the effective date provision as an attempt to backdate the assignment and assumption_agreement in order to retroactively obtain an unwarranted tax_benefit rather we consider its purpose to have been to reduce to writing a prior oral understanding among the parties as the cases petitioners cite make clear backdating generally involves an effort to make it appear that the document in question was executed on a date prior to its actual execution date ie there is an effort to mislead the reader that is not true of the assignment and assumption_agreement where the effective as of phrase makes clear that the intended effective date differs from the execution date the parties to the agreement were operating at arm’s length a retroactive increase in dr mckernan’s and ms moore’s share of llc profits would have necessarily resulted in a retroactive decrease in dr joffe’s share of those profits thus aside from possible tax_rate differentials among the three individuals unsupported by any evidence in the record the respondent is indifferent as regards the respective profit shares of each the cases petitioners cite do not involve parties dealing at arm’s length or irs indifference to their actions in georgiou v commissioner tcmemo_1995_546 we rejected taxpayer attempts to rely upon documents dated to years before their actual execution dates in order to establish beneficial stock ownership during the preexecution years of a corporation the losses of which would then have been available in consolidation to offset the taxpayer’s income in those years and corporate minutes a security_agreement promissory notes and altered accounting_records all dated before but executed or prepared after certain advances by a corporation to the taxpayer shareholder in order to show that the advances were loans rather than constructive dividends similarly each of the other cases petitioners cite in support of their argument that courts uniformly disregard and may even find fraudulent backdated documents involves taxpayer efforts to use those documents solely in order to achieve a tax result dependent upon timely action by the taxpayer where the time to act had already passed see eg 139_fedappx_1 9th cir dobrich v commissioner tcmemo_1997_477 supplemented tcmemo_1998_39 affd without published opinion 188_f3d_512 9th cir medieval attractions n v v commissioner tcmemo_1996_455 the circumstances described in the cases cited by petitioners are factually distinguishable from the circumstances surrounding the execution of the assignment and assumption_agreement those cases are therefore inappositedollar_figure the effective date included in the assignment and assumption_agreement was not a mutual mistake reformable by parol evidence under georgia law as noted supra petitioners also argue and respondent disputes that the specification in the assignment and assumption_agreement of a date effective date was a mistake that may be reformed under georgia law although we agree with petitioners that the resolution of the issue is governed by georgia law see eg estate of holland v commissioner t c also inapposite are the cases petitioners cite for the proposition that georgia’s parol evidence rule does not preclude evidence of the actual execution date of a document see eg smith v smith s e 2d ga irwin v dailey s e 2d ga the issue in this case is not the execution date of the assignment and assumption_agreement memo issue of whether decedent’s conveyance with respect to her atlanta georgia residence to her children could be reformed to carry out her actual intention to convey a life_estate rather than the fee simple interest mistakenly specified in the conveyance governed by georgia law we disagree that the effective date provision was a drafting error or mistake subject_to reformation under georgia law ga code ann sec provides as follows what mistakes relievable in equity power to relieve to be exercised cautiously a a mistake relievable in equity is some unintentional act omission or error arising from ignorance surprise imposition or misplaced confidence b mistakes may be either of law or of fact c the power to relieve mistakes shall be exercised with caution to justify it the evidence shall be clear unequivocal and decisive as to the mistake ga code ann sec provides in pertinent part equity will not reform a written contract unless the mistake is shown to be the mistake of both parties see also cox v smith s e 2d ga a ‘mutual mistake’ in an action for reformation means one in which both parties had agreed on the terms of the contract but by mistake of the scrivener the true terms of the agreement were not set forth prince v friedman s e 2d ga jurisdiction to reform a contract in equity for mutual mistake will always be cautiously exercised and to justify it the evidence must be clear unequivocal and decisive in this case there is not clear unequivocal and decisive evidence of mutual mistake as required by georgia law the assignment and assumption_agreement plainly states that it is to be effective as of date it is a brief two-page agreement which makes it unlikely that ms moore was distracted by excessive verbiage so that she failed to notice the effective date provision in the very first sentence of the agreement dr joffe testified that he and ms moore agreed to his transfer of a 10-percent membership interest in the llc to her in and that beginning in the llc distributions would reflect that shift in membership interest t mills fleming mr fleming an attorney representing ms moore and dr mckernan in connection with the sale of their membership interests to surgicoe testified that the assignment and assumption_agreement was drafted in order to verify to surgicoe in writing that the proceeds from the sale of the llc membership interests should be allocated on a 68-20-12-percent basis among drs joffe and mckernan and ms moore respectively he further testified that the date effective date was inserted because that’s what the parties represented was the effective date of the transfer of those interests from to the kenneth r schwartz mr schwartz at the time an associate at mr fleming’s firm worked with mr fleming in his representation of ms moore and dr mckernan he wrote the initial draft of the assignment and assumption_agreement he testified that he and mr fleming assumed that the date effective date reflected the way they drs joffe and mckernan and ms moore had been treating it ie their respective membership interests the testimony of dr joffe mr fleming and mr schwartz constitutes evidence that there was an understanding among the members of the llc and certainly on dr joffe’s part that the purpose and effect of the assignment and assumption_agreement was to formalize their prior oral agreement to have dr joffe transfer 10-percent membership interests to dr mckernan and ms moore effective date dr joffe’s federal_income_tax returns would reflect whether he respected the llc schedule_k-1 attributions to him for those years of an 88-percent membership interest in the llc respondent argues that petitioners could have subpoenaed dr joffe and required him to produce his tax returns indeed dr joffe did testify as respondent’s witness and was subject_to cross-examination by petitioners’ counsel petitioners asked him no questions about his returns petitioners’ failure to question dr joffe with respect to his returns or require him to produce those returns raises an inference that they would reflect dr joffe’s belief that he in fact possessed a 68-percent membership interest as of date see 6_tc_1158 the failure of a party to introduce evidence which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir neither the moore letter nor the joffe memorandum provides convincing evidence that a mutual mistake resulted in the assignment and assumption agreement’s recitation of an effective date of date for the transfer of interests in the llc by dr joffe to ms moore and dr mckernan both documents postdate date ms moore testified that the moore letter related to a plan that was never implemented to distribute percentages to other physicians that had been loyal and faithful to the llc the letter is confusing in that it speaks in terms of percentage distributions should the llc be sold or distributions be made emphasis added the letter does not answer the question distributions of what sale proceeds annual profits the percentages are identified as percentages of net profit the letter was written to a lawyer asking for advice on how to accomplish a change to the status quo ms moore may have in part been concerned with keeping the 10-percent interest in profits that dr joffe testified she was to get beginning in the joffe memorandum can be interpreted as confirming a prior agreement that dr joffe would give ms moore an additional percent of the net_proceeds of any sale of the llc and the failure to reference interim distributions in addition to sale proceeds could have been an oversight or simply poor draftsmanship by the doctor neither alone nor together are the two documents inconsistent with the conclusion supported by both the assignment and assumption_agreement and the llc’s distributions to dr joffe dr mckernan and ms moore discussed infra that before the end of those three individuals agreed to dr joffe’s transfer of an additional percent llc membership interest to each of the other two and that those transfers were to be effective as of date ie they would result in a 10-percent increase for dr mckernan and ms moore and a 20-percent decrease for dr joffe in their respective shares of llc profit or loss for the entire year such an agreement could have been finalized at any time during not necessarily on or before january of that year as petitioners suggest we find that the moore letter and the joffe memorandum fail to provide clear unequivocal and decisive evidence of mutual mistake nor do the schedules k-1 attached to the llc’s returns the kelly correspondence or the southtrust bank credit report provide such evidence john carpentier mr carpentier of the accounting firm of tarpley underwood p c the firm that prepared the llc’s federal_income_tax returns testified that he prepared the return and reviewed the subsequent returns because no one contacted him to say that the percentage membership interests of the three members changed after the firm continued in the post-1996 returns to reflect the 88-10-2-percent membership interest allocation on the schedules k-1 issued to drs joffe and mckernan and ms moore mr kelly the lawyer in his date letter to ms moore states we understand that the llc is owned by drs joffe and mckernan and ms moore on an percentage basis the fact that neither mr carpentier nor mr kelly was made aware of any agreement that might have altered those percentage interests is not evidence that that agreement did not exist only that it was not communicated to those individuals similarly the date southtrust bank credit report supporting the dollar_figure date loan to the llc determined that dr joffe still owned percent of the llc apparently on the basis of the llc’s return which describes the member sales that increased dr joffe’s membership interest in the llc to percent there is no evidence that dr joffe told southtrust bank in that he continued to hold an percent membership interestdollar_figure in each instance petitioners cited the reference to a continuing 88-10-2-percent division of the llc membership interests is simply based upon the lack of any information to the contrary none of the documents petitioners cite provides clear unequivocal and decisive evidence that dr joffe and ms moore had not agreed to the transfer of a 10-percent membership interest in the llc from the former to the latter as of date lastly the llc’s distributions are consistent with an agreement at least as early as to allocate the llc membership interests on a 68-20-12-percent basis among drs joffe and mckernan and ms moore respectively petitioners argue that those so-called disproportionate distributions disproportionate to the 88-10-2-percent split alleged by petitioners were merely a means of compensating dr mckernan and ms moore for the pledging of llc assets and the use of llc funds to discharge debts incurred by dr joffe’s failed cincinnati surgery center and were not the result of a prior transfer of 10-percent llc neither is there any support in the record for petitioners’ argument that dr joffe pledged an 88-percent interest in the llc as security for the date loan to the llc as noted supra both the note dr joffe executed on behalf of the llc and the southtrust bank credit report under the heading collateral describe the loan as unsecured membership interests from dr joffe to dr mckernan and ms moore petitioners cite section of the llc operating_agreement as permitting interim distributions not in accordance with the recipients’ membership interests in further support of their argument petitioners rely on the following language taken from a footnote to the llc’s financial statements for and which were reviewed by the llc’s outside accountants tarpley underwood p c as a part of a refinancing of long-term debt one of the members dr joffe refinanced other debt on which the member and the llc are contingently liable in the amount of dollar_figure at date principal and interest payments may be paid personally by the member by distributions from the llc proportionate cash distributions will be made to other members of the llc we do not agree with petitioners that the foregoing accountant’s language describes a disproportionate increase in the distributions to dr mckernan and ms moore and a corresponding disproportionate decrease in the distributions to dr joffe in fact the reference to proportionate cash distributions to other members is consistent with the notion that dr mckernan and ms moore were to receive interim distributions proportionate not disproportionate to their membership interestsdollar_figure moreover section of the llc assuming arguendo that the enhanced financial benefit to dr mckernan and ms moore was motivated by the llc’s potential responsibility for dr joffe’s personal debt as argued by continued operating_agreement is consistent with a general requirement that interim distributions to members of the llc be proportionate to their membership interests the operative language provides as follows members may make distributions to the members in accordance with their membership interests such distributions shall be in cash or property which need not be distributed proportionately or partly in both as determined by the manager a straightforward reading of the foregoing language leads to the conclusion that the parenthetical clause modifies the word property not the word distributions finally accepting for the sake of argument petitioners’ logic for disproportionate distributions among the members of the llc they have failed to show us how they arrived at an approximately split that continued petitioners rather than by the past and future administrative services of mckernan and moore on behalf of the llc as stated in the assignment and assumption_agreement it makes more sense from an economic self-interest standpoint for dr mckernan and ms moore to have demanded increased membership interests rather than so-called disproportionate distributions from the llc because the latter were likely to result in a return_of_capital and possibly a negative capital_account for either or both the resulting potential economic detriment of such an arrangement is in fact illustrated by the sale of membership interests in the llc to surgicoe sec_3_5 of the surgicoe purchase agreement specifically requires that the sellers’ interests be fully paid and assessable which in effect supersedes sec of the llc operating_agreement to the extent that it provides that that agreement shall not be construed as creating a capital_account deficit_restoration_obligation see also sec_12_3 of the llc operating_agreement which limits the distribution of assets on the dissolution of the llc to members in accordance with positive capital_account balances coincidentally mirrored the split under the assignment and assumption_agreement therefore we view the llc’s distributions in relative percentages approximating and among drs joffe and mckernan and ms moore respectively as strong evidence that those distributions reflected a percent membership interest allocation in the llc among those individuals during those years in the light of the foregoing we find no basis for concluding that the effective date provision of the assignment and assumption_agreement was caused by a mutual mistake reformable by parol evidence under georgia law b dr joffe’s transfers of membership interests under the assignment and assumption_agreement were not void because of noncompliance with article of the llc operating_agreement petitioners argue that because dr joffe’s membership interest transfers to dr mckernan and ms moore failed to comply with the requirements of article of the llc operating_agreement governing dispositions of membership interests and article governing meetings of llc members his purported transfer to ms moore as of date is null and void ab initio pursuant to article petitioners’ argument ignores established principles of georgia law which provide that contractual provisions may be waived by the mutual consent of the parties to the contract and that such consent may be established by the parties’ course of conductdollar_figure see eg handex of fla inc v chatham county s e 2d ga ct app while a distinct stipulation in a contract may be waived by the conduct of the parties it must appear that it was the intention of the parties to treat such stipulation as no longer binding shalom farms inc v columbus bank trust co s e 2d ga ct app to establish the existence of a quasi new agreement would require a showing of mutual intention to vary the terms of the original contract such a showing may be implied from the parties’ conduct the parties to the assignment and assumption_agreement constituting the entire membership of the llc voluntarily executed that agreement in the absence of formal notice to the manager of intent to dispose_of membership interests and without affording the llc its right of prior purchase see articles and of the llc operating_agreement moreover dr joffe in his capacity as manager of the llc executed a waiver of notice and right to purchase attached to the assignment and assumption_agreement whereby the llc formally waived its rights under articles and we view those actions as constituting the preamble to the llc operating_agreement states that it is entered into by and among the company and the persons executing this agreement as members therefore it is in the nature of a contract the parties to which are the llc and its members see kinkle v r d c l l c so 2d la ct app an operating_agreement is contractual in nature thus it is interpreted pursuant to contract law mutual consent or agreement by the parties to the assignment and assumption_agreement to waive the requirements of article of the llc operating agreementdollar_figure therefore the sales of llc membership interests pursuant to the assignment and assumption_agreement were not void by reason of noncompliance with the aforesaid article dollar_figure e conclusion ms moore owned a 12-percent membership interest in the llc during the years at issue and iii the installment_method reporting issue a analysis respondent argues that petitioners are not entitled to report their income from the sale of ms moore’s membership interest in the llc under the installment_method of sec_453 respondent asserts that petitioners opted out of the installment_method pursuant to sec_453 by reporting on their original return all of the income they believed they received in the waiver of articles and of the llc operating_agreement necessarily rendered the balance of the otherwise applicable provisions of article inoperative petitioners’ argument that dr joffe’s purported transfers of llc membership interests as of date were invalid does not extend to the validity of those same transfers as of date there is no evidence that dr joffe transferred membership interests to dr mckernan and ms moore other than by means of the assignment and assumption_agreement therefore petitioners’ argument that that agreement was void ab initio is obviously inconsistent with their admission that the transfers occurred in date pursuant to that same agreement connection with the sale and not filing a form_6252 installment_sale income with their original return sec_453 permits a taxpayer who has made an installment_sale to elect out of the installment_method of accounting which absent the election would apply to the sale pursuant to sec_453 sec_15a_453-1 temporary income_tax regs fed reg date provides in pertinent part a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which the installment_sale occurs will be considered to have made an effective election out of the installment_method on their return schedule d petitioners reported two items of long-term_capital_gain dollar_figure described as partnership_interest and dollar_figure described as note payments both items were reported as gross sale price offset by zero basis the dollar_figure approximates the dollar_figure cash payment from surgicoe to ms moore at the closing of the sale of her llc membership interest to surgicoe that was specified in a disbursement authorization dated date and signed by the parties to the surgicoe purchase agreementdollar_figure the dollar_figure equals five payments of dollar_figure the amount of the monthly there is no explanation of the discrepancy between the amount of the cash payment provided in the disbursement authorization and the amount petitioners reported payments to be made the first of each month beginning date specified in surgicoe’s promissory note to ms mooredollar_figure therefore it is clear that petitioners reported on their return no more than the cash payments received in not the full amount of the selling_price for ms moore’s llc membership interest dollar_figure and not the full face_amount of the surgicoe promissory note dollar_figure under those circumstances we find that petitioners did not elect out of the installment_method of reporting the income from surgicoe’s promissory note see estate of wilkinson v commissioner tcmemo_1993_463 the only method for electing out of the installment_method is for taxpayers to report the full amount of the sales_price and the full amount of the income associated with installment_sales on timely filed tax returns for the year of the sales dollar_figure assuming the monthly payments commenced on date as specified in surgicoe’s promissory note the fifth payment would have been due_date it appears however that that payment was included in petitioners’ return respondent cites petitioners’ failure_to_file a form_6252 installment_sale income as conclusive evidence that petitioners have not demonstrated that they intended to report their transaction under the installment_method respondent does not suggest that petitioners’ failure_to_file that form constituted a procedural defect sufficient in itself to bar petitioners’ use of the installment_method and indeed there is no support in either sec_453 or the regulations thereunder for that position as we conclude herein it is a taxpayer’s reporting of the full amount of the income derived from an installment_sale not the taxpayer’s failure_to_file a form continued b conclusion petitioners did not elect out of the installment_method in connection with ms moore’s installment_sale of her llc membership interest iv conclusion to reflect the foregoing decision will be entered under rule continued that is determinative of an intent to elect out of the installment_method
